Exhibit 10.2

SIENNA BIOPHARMACEUTICALS, INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”), is made by and between Sienna
Biopharmaceuticals, Inc., a Delaware corporation (the “Company”) and John
Smither (“Executive” and, together with the Company, the “Parties”), effective
as of April 16, 2018 (the “Effective Date”).

WHEREAS, the Company desires to assure itself of the services of Executive by
engaging Executive to perform services as an employee of the Company under the
terms hereof; and

WHEREAS, Executive desires to provide services to the Company on the terms
herein provided.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, including the respective covenants and agreements set
forth below, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto agree as follows:

1.    Employment.

(a)    General. The Company shall employ Executive upon the terms and conditions
provided herein effective as of the Effective Date.

(b)    Position and Duties. Effective on the Effective Date, Executive:
(i) shall serve as the Company’s Chief Financial Officer, with responsibilities,
duties, and authority usual and customary for such position, subject to
direction by the Chief Executive Officer of the Company (the “CEO”); (ii) shall
report directly to the CEO; and (iii) agrees promptly and faithfully to comply
with all present and future policies, requirements, rules and regulations, and
reasonable directions and requests, of the Company in connection with the
Company’s business. At the Company’s request, Executive shall serve the Company
and/or its subsidiaries and affiliates in such other capacities in addition to
the foregoing as the Company shall designate, provided that such additional
capacities are consistent with Executive’s position as the Company’s Chief
Financial Officer. In the event that Executive serves in any one or more of such
additional capacities, Executive’s compensation shall not automatically be
increased on account of such additional service.

(c)    Performance of Executive’s Duties. During Executive’s employment with the
Company, and except for periods of illness, vacation, disability, or reasonable
leaves of absence or as discussed in Section 1(d) below, Executive shall devote
Executive’s full time and attention to the business and affairs of the Company
pursuant to the general direction of the CEO. The rights of Executive under this
Agreement shall not be affected by any change in the title, duties, or capacity
of Executive during Executive’s employment with the Company.

(d)    Exclusivity. Except with the prior written approval of the CEO (which the
CEO may grant or withhold in his or her sole and absolute discretion), Executive
shall devote substantially all of Executive’s working time, attention, and
energies to the business of the Company, except during any paid vacation or
other excused absence periods. Nothing in this

 

1



--------------------------------------------------------------------------------

section prevents Executive from (i) engaging in additional activities in
connection with personal investments and community affairs including service on
non-profit boards of directors, (ii) serving as a member of the board of
directors of up to two (2) for-profit organizations that are not competitors of
the Company (or such greater number as approved by the CEO), and (iii) serving
as an advisor, or as a member of an advisory board, to up to two
(2) organizations that are not competitors of the Company (or such greater
number as approved by the CEO); provided such activities do not individually or
in the aggregate interfere with the performance of Executive’s duties under this
Agreement, violate the Company’s standards of conduct then in effect, or raise a
conflict under the Company’s conflict of interest policies.

2.    Term. The period of Executive’s employment under this Agreement shall
commence on the Effective Date and shall continue until Executive’s employment
with the Company is terminated pursuant to Section 5 below. The phrase “Term of
Employment” as used in this Agreement shall refer to the entire period of
employment of Executive by the Company.

3.    Compensation and Related Matters.

(a)    Annual Base Salary. Executive shall receive a base salary at the rate of
$360,000 per annum (as may be increased from time to time, the “Annual Base
Salary”), subject to withholdings and deductions, which shall be paid to
Executive in accordance with the customary payroll practices and procedures of
the Company. Such Annual Base Salary shall be reviewed by the CEO, and as
applicable, the Board of Directors of the Company (the “Board”), not less than
annually, and may be increased, but not decreased, in connection with any such
review.

(b)    Annual Bonus. Executive shall be eligible to receive a discretionary
annual bonus based on Executive’s achievement of performance objectives as
mutually agreed between Executive and the CEO, such bonus to be targeted at
thirty-five percent (35%) of Executive’s Annual Base Salary (the “Annual
Bonus”). Any Annual Bonus earned will be paid at the same time annual bonuses
are paid to other executives of the Company generally, subject to Executive’s
continuous employment through the date of payment.

(c)    Benefits. Executive shall be entitled to participate in such employee and
executive benefit plans and programs as the Company may from time to time offer
to provide to its executives, subject to the terms and conditions of such plans.
Notwithstanding the foregoing, nothing herein is intended, or shall be
construed, to require the Company to institute or continue any, or any
particular, plan, or benefits.

(d)    Business Expenses. The Company shall reimburse Executive for all
reasonable, documented, out-of-pocket travel and other business expenses
incurred by Executive in the performance of Executive’s duties to the Company in
accordance with the Company’s applicable expense reimbursement policies and
procedures as are in effect from time to time.

(e)    Vacation. Executive will be entitled to not less than fifteen
(15) business days of paid vacation each calendar year, pro-rated for partial
calendar years of service, which may be taken in accordance with the Company’s
vacation policy.

(f)    Equity Awards. Executive shall be eligible to receive grants of equity
awards in the Company’s sole discretion.

 

2



--------------------------------------------------------------------------------

(g)    Indemnification Agreement; Insurance. As an officer of the Company,
Executive shall be entitled to enter into the Company’s standard indemnification
agreement. Executive will also be covered under a directors and officers
liability insurance policy paid for by the Company for so long as Executive
serves as an officer of the Company.

4.    Acceleration of Equity Awards Upon a Change in Control. Notwithstanding
anything herein to the contrary, in the event of a Change in Control (as defined
below), the vesting of Executive’s then outstanding options, restricted stock
and other equity awards covering shares of the Company’s common stock
(collectively, “Equity Awards”) shall accelerate as of immediately prior to such
Change in Control with respect to 50% of the unvested shares of Company common
stock subject to such Equity Awards. The remaining 50% of the unvested shares of
Company common stock subject to Executive’s Equity Awards shall continue to vest
at the same rate as immediately prior to the Change in Control, subject to
Executive’s continued service to the Company or its successor through the
applicable vesting date. Any portion of Executive’s Equity Awards that remains
unvested as of the first anniversary of the Change in Control shall thereupon
vest in full, subject to Executive’s continued service to the Company or its
successor through such first anniversary. Notwithstanding the foregoing and for
the avoidance of doubt, any shares subject to Equity Awards that do not
accelerate immediately prior to the Change in Control in accordance with the
foregoing shall be subject to accelerated vesting in accordance with
Section 6(c)(iii) below.

5.    Termination.

(a)    At-Will Employment. The Company and Executive acknowledge that
Executive’s employment shall be at-will, as defined under applicable law. This
means that it is not for any specified period of time and can be terminated by
Executive or by the Company at any time, with or without advance notice, and for
any or no particular reason or cause. It also means that Executive’s job duties,
title, and responsibility and reporting level, work schedule, compensation, and
benefits, as well as the Company’s personnel policies and procedures, may be
changed with prospective effect, with or without notice, at any time in the sole
discretion of the Company (subject to any ramification such changes may have
under Section 6 of this Agreement). This “at-will” nature of Executive’s
employment shall remain unchanged during Executive’s tenure as an employee and
may not be changed, except in an express writing signed by Executive and the
CEO. If Executive’s employment terminates for any lawful reason, Executive shall
not be entitled to any payments, benefits, damages, award, or compensation other
than as provided in this Agreement.

(b)    Notice of Termination. During the Term of Employment, any termination of
Executive’s employment by the Company or by Executive (other than by reason of
death) shall be communicated by written notice (a “Notice of Termination”) from
one Party hereto to the other Party hereto (i) indicating the specific
termination provision in this Agreement relied upon, if any, (ii) setting forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated, and
(iii) specifying the Date of Termination (as defined below). The failure by the
Company to set forth in the Notice of Termination all of the facts and
circumstances which contribute to a showing of Cause (as defined below) shall
not waive any right of the Company hereunder or preclude the Company from
asserting such fact or circumstance in enforcing their rights hereunder. The
failure by Executive to set forth in the Notice of Termination all of the facts
and circumstances which contribute to a showing of Good Reason (as defined
below) shall not waive any right of Executive hereunder or preclude Executive
from asserting such fact or circumstance in enforcing their rights hereunder.

 

3



--------------------------------------------------------------------------------

(c)    Termination Date. For purposes of this Agreement, “Date of Termination”
shall mean the date of the termination of Executive’s employment with the
Company specified in a Notice of Termination.

(d)    Deemed Resignation. Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and board
memberships, if any, then held with the Company or any of its affiliates, and,
at the Company’s request, Executive shall execute such documents as are
necessary or desirable to effectuate such resignations.

6.    Consequences of Termination.

(a)    Payments of Accrued Obligations upon all Terminations of Employment. Upon
a termination of Executive’s employment for any reason, Executive (or
Executive’s estate or legal representative, as applicable) shall be entitled to
receive, within thirty (30) days after Executive’s Date of Termination (or such
earlier date as may be required by applicable law): (i) any portion of
Executive’s Annual Base Salary earned through Executive’s Date of Termination
not theretofore paid, (ii) any expenses owed to Executive under Section 3(d)
above, (iii) any accrued but unused paid time-off owed to Executive, (iv) any
Annual Bonus earned but unpaid as of the Date of Termination, and (v) any amount
arising from Executive’s participation in, or benefits under, any employee
benefit plans, programs, or arrangements under Section 3(c) above, which amounts
shall be payable in accordance with the terms and conditions of such employee
benefit plans, programs, or arrangements. Except as otherwise set forth in
Sections 6(b) and 6(c) below, the payments and benefits described in this
Section 6(a) shall be the only payments and benefits payable in the event of
Executive’s termination of employment for any reason.

(b)    Severance Payments upon Involuntary Termination Other Than During a
Change in Control Period. If, during the Term of Employment but outside of a
Change in Control Period (as defined below), Executive’s employment is
terminated due to an Involuntary Termination (as defined below), in addition to
the payments and benefits described in Section 6(a) above, the Company shall
provide the following payments and benefits, subject to delivery to the Company
by Executive (or Executive’s estate or representative in the case of death or
Disability (as defined below)) of a waiver and release of claims agreement in a
standard form approved by the Company that becomes effective and irrevocable in
accordance with Section 11(d) hereof (a “Release”):

(i)    Executive shall be entitled to receive an amount equal to six months of
Executive’s then-existing base salary in effect as of Executive’s termination
date, less applicable withholdings, payable in a lump sum on the first regular
payroll date following the date of Executive’s Release becomes effective and
irrevocable or as otherwise provided in Section 11(d) hereof.

 

4



--------------------------------------------------------------------------------

(ii)    During the period commencing on the Date of Termination and ending on
the six-month anniversary thereof or, if earlier, the date on which Executive
becomes eligible for comparable replacement coverage under a subsequent
employer’s group health plan, subject to Executive’s valid election to continue
healthcare coverage under Section 4980B of the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations thereunder (“COBRA”), the Company
shall, in its sole discretion, either (A) continue to provide to Executive and
Executive’s dependents, at the Company’s sole expense, or (B) reimburse
Executive and Executive’s dependents for the cost of, in either case, coverage
under its group health plan (if any) at the same coverage levels in effect on
the Date of Termination (“Benefits Coverage”); provided, however, that if
(1) any plan pursuant to which such benefits are provided is not, or ceases
prior to the expiration of the continuation coverage period to be, exempt from
the application of Section 409A under Treasury Regulation
Section 1.409A-1(a)(5), (2) the Company is otherwise unable to continue to cover
Executive or Executive’s dependents under its group health plans, or (3) the
Company cannot provide the benefit without violating applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), then, in any
such case, the cash amount necessary to maintain the Benefits Coverage shall
thereafter be paid to Executive in substantially equal monthly installments over
the COBRA continuation period (or remaining portion thereof).

(c)    Severance Payments upon Involuntary Termination During a Change in
Control Period. If, during the Term of Employment and during a Change in Control
Period, Executive’s employment is terminated due to an Involuntary Termination,
in addition to the payments and benefits described in Section 6(a) above, the
Company shall provide the following payments and benefits, subject to delivery
by Executive (or Executive’s estate or representative in the case of death or
Disability) to the Company of a Release that becomes effective and irrevocable
in accordance with Section 11(d) hereof:

(i)    The Company shall pay to Executive an amount equal to (i) twelve months
of Executive’s Annual Base Salary plus (ii) Executive’s target Annual Bonus plus
(iii) Executive’s target Annual Bonus, pro-rated based on the total number of
days elapsed in the calendar year as of Executive’s Date of Termination. Such
amount will be subject to applicable withholdings and payable in a single lump
sum cash payment on the first regular payroll date following the date the
Release becomes effective and irrevocable or as otherwise provided in
Section 11(d) hereof.

(ii)    During the period commencing on the Date of Termination and ending on
the first anniversary thereof or, if earlier, the date on which Executive
becomes eligible for comparable replacement coverage under a subsequent
employer’s group health plan, subject to Executive’s valid election to continue
healthcare coverage under COBRA, the Company shall, in its sole discretion,
either (A) continue to provide to Executive and Executive’s dependents, at the
Company’s sole expense, or (B) reimburse Executive and Executive’s dependents
for the cost of, in either case, the Benefits Coverage; provided, however, that
if (1) any plan pursuant to which such benefits are provided is not, or ceases
prior to the expiration of the continuation coverage period to be, exempt from
the application of Section 409A under Treasury Regulation
Section 1.409A-1(a)(5), (2) the Company is otherwise unable to continue to cover
Executive or Executive’s dependents under its group health plans, or (3) the
Company cannot provide the benefit without violating applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), then, in any
such case, the cash amount necessary to maintain the Benefits Coverage shall
thereafter be paid to Executive in substantially equal monthly installments over
the COBRA continuation period (or remaining portion thereof).

 

5



--------------------------------------------------------------------------------

(iii)    Any unvested Equity Awards held by Executive as of the Date of
Termination, will become fully vested and, if applicable, exercisable, and all
restrictions and rights of repurchase thereon shall lapse with respect to all of
the shares of the Company’s common stock subject thereto.

(d)    No Other Severance. The provisions of this Section 6 shall supersede in
their entirety any severance payment provisions in any severance plan, policy,
program, or other arrangement maintained by the Company except for such
additional benefits otherwise approved by the Board or Compensation Committee of
the Board after the date hereof.

(e)    No Requirement to Mitigate; Survival. Executive shall not be required to
mitigate the amount of any payment provided for under this Agreement by seeking
other employment or in any other manner. Notwithstanding anything to the
contrary in this Agreement, the termination of Executive’s employment shall not
impair the rights or obligations of any Party.

(f)    Definition of Cause. For purposes hereof, “Cause” shall mean any one of
the following: (i) Executive’s willful or reckless violation of any applicable
material law or regulation respecting the business of the Company;
(ii) Executive’s conviction of, or plea of nolo contendere to, a non-vehicular
felony or other crime involving moral turpitude; (iii) any act of dishonesty,
fraud, or misrepresentation in relation to Executive’s duties to the Company
which act is materially and demonstrably injurious to the Company;
(iv) Executive’s willful and repeated failure to perform in any material respect
Executive’s duties; (v) Executive’s failure to attempt in good faith to
implement a clear and reasonable directive from the CEO or to comply with any of
the Company’s policies and procedures which failure is either material or occurs
after written notice from the Board; (vi) any act of gross misconduct which is
materially and demonstrably injurious to the Company; or (vii) Executive’s
breach of fiduciary duty owed to the Company; provided that in the cases of
(iv)-(vii), Executive is given written notice within fifteen (15) days’ notice
of the occurrence and an opportunity to cure any such failure that is subject to
cure, including a reasonable opportunity to present to the Board Executive’s
position regarding any dispute relating to the existence of such failure (other
than on account of disability).

(g)    Definition of Change in Control. For purposes hereof, “Change in Control”
shall mean and includes each of the following:

(i)    A transaction or series of transactions (other than an offering of
Company common stock to the general public through a registration statement
filed with the Securities and Exchange Commission) whereby any “person” or
related “group” of “persons” (as such terms are used in Sections 13(d) and
14(d)(2) of the Securities and Exchange Act of 1934, as amended (the “Exchange
Act”)) directly or indirectly acquires beneficial ownership (within the meaning
of Rules 13d-3 and 13d-5 under the Exchange Act) of securities of the Company
possessing more than 50 % of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; provided, however,
that the following acquisitions shall not constitute a Change in Control:
(x) any acquisition by the Company or any of its subsidiaries; (y) any
acquisition by an employee benefit plan maintained by the Company or any of its
subsidiaries, or (z) any acquisition which complies with Sections
6(g)(iii)(A)-(C); or

 

6



--------------------------------------------------------------------------------

(ii)    The Incumbent Directors cease for any reason to constitute a majority of
the Board. For the purposes hereof, “Incumbent Directors” shall mean for any
period of 12 consecutive months, individuals who, at the beginning of such
period, constitute the Board together with any new director(s) (other than a
director designated by a person who shall have entered into an agreement with
the Company to effect a transaction described in Section 6(g)(i) or 6(g)(iii)
whose election or nomination for election to the Board was approved by a vote of
at least a majority (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for director
without objection to such nomination) of the directors then still in office who
either were directors at the beginning of the 12-month period or whose election
or nomination for election was previously so approved. No individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be an Incumbent Director;

(iii)    The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination, (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:
(A) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and (B) after which no person or
group beneficially owns voting securities representing 50% or more of the
combined voting power of the Successor Entity; provided, however, that no person
or group shall be treated for purposes of this clause (B) as beneficially owning
50% or more of the combined voting power of the Successor Entity solely as a
result of the voting power held in the Company prior to the consummation of the
transaction; and (C) after which at least a majority of the members of the board
of directors (or the analogous governing body) of the Successor Entity were
Board members at the time of the Board’s approval of the execution of the
initial agreement providing for such transaction; or

(h)    The date which is 10 business days prior to the completion of a
liquidation or dissolution of the Company.

Notwithstanding the foregoing, a “Change in Control” must also constitute a
“change in control event” as defined in Treasury Regulation §1.409A-3(i)(5).

 

7



--------------------------------------------------------------------------------

(i)    Definition of Change in Control Period. For purposes hereof, “Change in
Control Period” shall mean the period commencing three months prior to a Change
in Control and ending on the eighteen (18)-month anniversary of the Change in
Control.

(j)    Definition of Good Reason. For purposes hereof, “Good Reason” shall mean
any one of the following: (i) the material reduction of Executive’s base
compensation or bonus target, (ii) the material reduction of Executive’s duties
and responsibilities as set forth herein (including material reduction in
status, material reduction in offices and/or a requirement to report to any
person or entity other than the CEO of the Company, or following a Change in
Control, the ultimate parent company of the surviving entity in such Change in
Control that has at least one class of publicly traded securities listed on a
national stock exchange ) (iii) the Company’s material breach of this Agreement,
or (iv) the relocation of Executive’s principal place of employment that
increases Executive’s one-way commute by more than thirty-five (35) miles,
provided, that, in each case, Executive will not be deemed to have Good Reason
unless (i) Executive first provides the CEO with written notice of the condition
giving rise to Good Reason within thirty (30) days of its initial occurrence,
(ii) the Company or the successor company fails to cure such condition within
thirty (30) days after receiving such written notice (the “Cure Period”), and
(iii) Executive’s resignation based on such Good Reason is effective within
thirty (30) days after the expiration of the Cure Period.

(k)    Definition of Involuntary Termination. For purposes hereof, “Involuntary
Termination” shall mean Executive’s termination (A) by the Company without
Cause, (B) by Executive for Good Reason, (C) due to death or (D) due to
permanent and total disability within the meaning of Section 22(e) of the Code
(a “Disability”).

7.    Assignment and Successors. The Company shall assign its rights and
obligations under this Agreement to any successor to all or substantially all of
the business or the assets of the Company (by merger or otherwise). This
Agreement shall be binding upon and inure to the benefit of the Company,
Executive, and their respective successors, assigns, personnel, and legal
representatives, executors, administrators, heirs, distributees, devisees, and
legatees, as applicable. None of Executive’s rights or obligations may be
assigned or transferred by Executive, other than Executive’s rights to payments
hereunder, which may be transferred only by will, operation of law, or as
otherwise provided herein.

8.    Miscellaneous Provisions.

(a)    Confidentiality Agreement. Executive agrees to execute the Company’s
standard form proprietary information and inventions assignment agreement,
effective as of the Effective Date.

(b)    Non-Solicitation of Employees. For a period of one (1) year following
Executive’s Date of Termination, Executive shall not, either directly or
indirectly (i) solicit for employment by any individual, corporation, firm, or
other business, any employees, consultants, independent contractors, or other
service providers of the Company or any of its affiliates, or (ii) solicit any
employee or consultant of the Company or any of its affiliates to leave the
employment or consulting of or cease providing services to the Company or any of
its affiliates; provided, however, that the foregoing clauses (i) and (ii) shall
not apply to inbound inquiries or any general

 

8



--------------------------------------------------------------------------------

advertisement or solicitation (or any hiring pursuant to such advertisement or
solicitation) that is not specifically targeted to such employees or
consultants. Notwithstanding the foregoing, the preceding sentence shall not
apply in the event Executive experiences an Involuntary Termination during or
after a Change in Control Period.

(c)    Governing Law. This Agreement shall be governed, construed, interpreted,
and enforced in accordance with its express terms, and otherwise in accordance
with the substantive laws of the State of California, without giving effect to
any principles of conflicts of law, whether of the State of California or any
other jurisdiction, and where applicable, the laws of the United States, that
would result in the application of the laws of any other jurisdiction.

(d)    Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

(e)    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. Signatures delivered by facsimile shall
be deemed effective for all purposes.

(f)    Entire Agreement. The terms of this Agreement are intended by the Parties
to be the final expression of their agreement with respect to the employment of
Executive by the Company and supersede all prior understandings and agreements,
whether written or oral, regarding Executive’s service to the Company. The
Parties further intend that this Agreement shall constitute the complete and
exclusive statement of their terms and that no extrinsic evidence whatsoever may
be introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement.

(g)    Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing signed by Executive and a duly
authorized representative of the Company. By an instrument in writing similarly
executed, Executive or a duly authorized officer of the Company, as applicable,
may waive compliance by the other Party with any specifically identified
provision of this Agreement that such other Party was or is obligated to comply
with or perform; provided, however, that such waiver shall not operate as a
waiver of, or estoppel with respect to, any other or subsequent failure. No
failure to exercise and no delay in exercising any right, remedy, or power
hereunder shall preclude any other or further exercise of any other right,
remedy, or power provided herein or by law or in equity.

(h)    Dispute Resolution. Executive agrees that if any disputes should arise
between Executive and the Company (including claims against its employees,
officers, directors, shareholders, agents, successors, and assigns) relating or
pertaining to or arising out of Executive’s employment with the Company, the
dispute will be submitted exclusively to binding arbitration before a neutral
arbitrator mutually selected by the Company and Executive. This means that
disputes will be decided by an arbitrator rather than a court or jury, and that
both Executive and the Company waive their respective rights to a court or jury
trial. Judgment on the arbitration award may be entered in any court having
jurisdiction. Nothing herein shall prevent either Party from pursuing injunctive
relief in court (without having to post a bond) to avoid irreparable harm
pending completion of any arbitration. Within twenty (20) days of the conclusion
of the arbitration

 

9



--------------------------------------------------------------------------------

hearing, the arbitrator shall prepare written findings of fact and conclusions
of law. Each party shall bear its own costs and attorneys’ fees in connection
with arbitration; provided that the Company shall pay all costs unique to
arbitration, including the arbitrator’s fees and costs, that Executive would not
be required to pay if the claim was in court. Executive shall be entitled to
recover reasonable attorneys’ fees and costs incurred by Executive in any
arbitration Executive initiates to enforce Executive’s rights under this
Agreement and in which Executive is deemed to be the prevailing party.

(i)    Enforcement. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a portion of
this Agreement; and the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement. Furthermore, in
lieu of such illegal, invalid, or unenforceable provision there shall be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid, or unenforceable provision as may be possible and be legal,
valid, and enforceable.

(j)    Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local, or foreign withholding
or other taxes or charges which the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.

9.    Prior Employment. Executive represents and warrants that Executive’s
acceptance of employment with the Company has not breached, and the performance
of Executive’s duties hereunder will not breach, any duty owed by Executive to
any prior employer or other person. Executive further represents and warrants to
the Company that (a) the performance of Executive’s obligations hereunder will
not violate any agreement between Executive and any other person, firm,
organization, or other entity; (b) Executive is not bound by the terms of any
agreement with any previous employer or other party to refrain from competing,
directly or indirectly, with the business of such previous employer or other
party that would be violated by Executive entering into this Agreement and/or
providing services to the Company pursuant to the terms of this Agreement; and
(c) Executive’s performance of Executive’s duties under this Agreement will not
require Executive to, and Executive shall not, rely on in the performance of
Executive’s duties or disclose to the Company or any other person or entity or
induce the Company in any way to use or rely on any trade secret or other
confidential or proprietary information or material belonging to any previous
employer of Executive.

10.    Golden Parachute Excise Tax.

(a)    Best Pay. Any provision of this Agreement to the contrary
notwithstanding, if any payment or benefit Executive would receive from the
Company pursuant to this Agreement or otherwise (“Payment”) would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Code and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment will be equal to the Reduced
Amount (as defined below). The “Reduced Amount” will be either (A) the largest
portion of the Payment that would result in no portion of the Payment (after
reduction) being subject to the Excise

 

10



--------------------------------------------------------------------------------

Tax or (B) the entire Payment, whichever amount after taking into account all
applicable federal, state, and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate, net of the
maximum reduction in federal income taxes which could be obtained from a
deduction of such state and local taxes), results in Executive’ s receipt, on an
after-tax basis, of the greater economic benefit notwithstanding that all or
some portion of the Payment may be subject to the Excise Tax. If a reduction in
a Payment is required pursuant to the preceding sentence and the Reduced Amount
is determined pursuant to clause (A) of the preceding sentence, the reduction
shall occur in the manner (the “Reduction Method”) that results in the greatest
economic benefit for Executive. If more than one method of reduction will result
in the same economic benefit, the items so reduced will be reduced pro rata (the
“Pro Rata Reduction Method”). Notwithstanding the foregoing, if the Reduction
Method or the Pro Rata Reduction Method would result in any portion of the
Payment being subject to taxes pursuant to Section 409A (as defined below) that
would not otherwise be subject to taxes pursuant to Section 409A, then the
Reduction Method and/or the Pro Rata Reduction Method, as the case may be, shall
be modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows: (1) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for Executive as
determined on an after-tax basis; (2) as a second priority, Payments that are
contingent on future events (e.g., being terminated without cause), shall be
reduced (or eliminated) before Payments that are not contingent on future
events; and (3) as a third priority, Payments that are “deferred compensation”
within the meaning of Section 409A shall be reduced (or eliminated) before
Payments that are not deferred compensation within the meaning of Section 409A.

(b)    Accounting Firm. The accounting firm engaged by the Company for general
tax purposes as of the day prior to the Change of Control will perform the
calculations set forth in Section 10(a) above. If the firm so engaged by the
Company is serving as the accountant or auditor for the acquiring company, the
Company will appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company will bear all expenses with
respect to the determinations by such firm required to be made hereunder. The
accounting firm engaged to make the determinations hereunder will provide its
calculations, together with detailed supporting documentation, to the Company
within thirty (30) days before the consummation of a Change of Control (if
requested at that time by the Company) or such other time as requested by the
Company. If the accounting firm determines that no Excise Tax is payable with
respect to a Payment, either before or after the application of the Reduced
Amount, it will furnish the Company with documentation reasonably acceptable to
the Company that no Excise Tax will be imposed with respect to such Payment. Any
good faith determinations of the accounting firm made hereunder will be final,
binding and conclusive upon the Company and Executive.

11.    Section 409A.

(a)    General. The intent of the Parties is that the payments and benefits
under this Agreement comply with or be exempt from Section 409A of the Code and
the Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date, (“Section 409A”) and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. If Executive notifies the Company that Executive has
received advice of tax counsel of a national reputation with expertise in
Section 409A that any

 

11



--------------------------------------------------------------------------------

provision of this Agreement would cause Executive to incur any additional tax or
interest under Section 409A (with specificity as to the reason therefor) or the
Company independently makes such determination, the Company and Executive shall
take commercially reasonable efforts to reform such provision to try to comply
with or be exempt from Section 409A through good faith modifications to the
minimum extent reasonably appropriate to conform with Section 409A, provided
that any such modifications shall not increase the cost or liability to the
Company. To the extent that any provision hereof is modified in order to comply
with or be exempt from Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to Executive and the Company of the
applicable provision without violating the provisions of Section 409A.

(b)    Separation from Service. Notwithstanding any provision to the contrary in
this Agreement: (i) no amount that constitutes “deferred compensation” under
Section 409A shall be payable pursuant to Section 6(b) or Section 6(c) above
unless the termination of Executive’s employment constitutes a “separation from
service” within the meaning of Section 1.409A-1(h) of the Department of Treasury
Regulations (“Separation from Service”); (ii) for purposes of Section 409A,
Executive’s right to receive installment payments shall be treated as a right to
receive a series of separate and distinct payments; and (iii) to the extent that
any reimbursement of expenses or in-kind benefits constitutes “deferred
compensation” under Section 409A, such reimbursement or benefit shall be
provided no later than December 31st of the year following the year in which the
expense was incurred. The amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year. The amount
of any in-kind benefits provided in one year shall not affect the amount of
in-kind benefits provided in any other year.

(c)    Specified Employee. Notwithstanding anything in this Agreement to the
contrary, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of
Section 409A, to the extent delayed commencement of any portion of the benefits
to which Executive is entitled under this Agreement is required in order to
avoid a prohibited distribution under Section 409A, such portion of Executive’s
benefits shall not be provided to Executive prior to the earlier of (i) the
expiration of the six (6)-month period measured from the date of Executive’s
Separation from Service with the Company or (ii) the date of Executive’s death.
Upon the first business day following the expiration of the applicable
Section 409A period, all payments deferred pursuant to the preceding sentence
shall be paid in a lump sum to Executive (or Executive’s estate or
beneficiaries), and any remaining payments due to Executive under this Agreement
shall be paid as otherwise provided herein.

(d)    Release. Notwithstanding anything to the contrary in this Agreement, to
the extent that any payments due under this Agreement as a result of Executive’s
termination of employment are subject to Executive’s execution and delivery of a
Release, (i) the Company shall deliver the Release to Executive within ten
(10) business days following Executive’s Date of Termination, and the Company’s
failure to deliver a Release prior to the expiration of such ten (10) business
day period shall constitute a waiver of any requirement to execute a Release,
(ii) if Executive fails to execute the Release on or prior to the Release
Expiration Date (as defined below) or timely revokes Executive’s acceptance of
the Release thereafter, Executive shall not be entitled to any payments or
benefits otherwise conditioned on the Release, and (iii) in any case where
Executive’s Date of Termination and the Release Expiration Date fall in two
separate taxable years, any payments required to be made to Executive that are
conditioned on the Release and are

 

12



--------------------------------------------------------------------------------

treated as nonqualified deferred compensation for purposes of Section 409A shall
be made in the later taxable year. For purposes of this Section 11(d), “Release
Expiration Date” shall mean the date that is twenty-one (21) days following the
date upon which the Company timely delivers the Release to Executive, or, in the
event that Executive’s termination of employment is “in connection with an exit
incentive or other employment termination program” (as such phrase is defined in
the Age Discrimination in Employment Act of 1967), the date that is forty-five
(45) days following such delivery date. To the extent that any payments of
nonqualified deferred compensation (within the meaning of Section 409A) due
under this Agreement as a result of Executive’s termination of employment are
delayed pursuant to this Section 11(d), such amounts shall be paid in a lump sum
on the first payroll date following the date that Executive executes and does
not revoke the Release (and the applicable revocation period has expired) or, in
the case of any payments subject to Section 11(d)(iii), on the first payroll
period to occur in the subsequent taxable year, if later.

12.    Employee Acknowledgement. Executive acknowledges that Executive has read
and understands this Agreement, is fully aware of its legal effect, has not
acted in reliance upon any representations or promises made by the Company other
than those contained in writing herein, and has entered into this Agreement
freely based on Executive’s own judgment.

[Signature Page Follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
and year first above written.    

 

    SIENNA BIOPHARMACEUTICALS, INC. Date: 3/21/2018     By:   /s/ Frederick C.
Beddingfield III     Name: Frederick C. Beddingfield III, M.D., Ph.D.     Title:
  President and Chief Executive Officer     EXECUTIVE     By:   /s/ John W.
Smither     Name: John W. Smither           Address:                  